Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1.  Case in point, newly amended claim 1 teaches a “…the photosensitive quantum dot material includes a plurality of quantum dots and a plurality of photosensitive ligands respectively bonded to the plurality of quantum dots; wherein one of the plurality of photosensitive ligands includes at least one of an alkenyl group, an alkynyl group, a phenyl group, a sulfhydrvl group, or a hydroxyl group; or, one of the plurality of photosensitive ligands includes at least one of a carbonyl group or an epoxy group; and the plurality of quantum dot light-emitting layers are separated from each other by the plurality of first spaces, there is a corresponding one of the plurality of first spaces between every two adjacent quantum dot light-emitting layers of the plurality of quantum dot light-emitting layers, and the plurality of first spaces are communicated with each other.”
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device and method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CALEB E HENRY/Primary Examiner, Art Unit 2894